33 F.3d 60
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.William POWERS, Jr., Defendant-Appellant.
No. 93-50274.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 2, 1994.1Decided Aug. 15, 1994.

1
Before:  O'SCANNLAIN and NELSON, T.G., Circuit Judges, and MERHIGE, Senior District Judge.2

MEMORANDUM3

2
Powers appeals from his conviction and sentence following jury trial.  Powers was convicted of a number of offenses arising from a scheme to defraud banks through bogus electronic transfers of funds.  Powers claims that he received ineffective assistance of counsel and claims that the district court erred in applying the Sentencing Guidelines.


3
Finding the record sufficiently developed,  see United States v. Robinson, 967 F.2d 287, 290 (9th Cir.1992), we review Powers' claim of ineffective assistance of counsel de novo while accepting underlying findings of fact unless clearly erroneous.   United States v. Olson, 925 F.2d 1170, 1173 (9th Cir.1991).


4
Regarding application of the Sentencing Guidelines, we review for clear error underlying findings of fact and review de novo conclusions that certain guideline provisions apply under those facts.   See, e.g., United States v. Acuna, 9 F.3d 1442, 1444 (9th Cir.1993).


5
Finding that Powers was not denied effective assistance of counsel, and finding no error in the application of the Sentencing Guidelines, the district court is


6
AFFIRMED.



1
 This case is appropriate for submission on the briefs and without oral argument per Fed.R.App. 34(a) and 9th Cir.R. 34-4


2
 The Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation


3
 This disposition is not suitable for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3